Citation Nr: 1009058	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-39 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
prior to October 24, 2008.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from January 1960 to 
July 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

During the course of the current appeal, the RO increased the 
Veteran's rating for his service-connected posttraumatic 
stress disorder (PTSD) from 70 to 100 percent, effective 
October 24, 2008; this had the effect of rendering moot the 
pending issue of entitlement to a total rating based on 
individual unemployability (TDIU) for the period beginning 
October 24, 2008.  Thus the issue of entitlement to TDIU has 
been recharacterized accordingly as shown on the title page 
of this decision.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to October 24, 2008, service connection was in 
effect for PTSD, rated as 70 percent disabling prior to 
October 24, 2008, history of uvulectomy with chronic cough, 
rated as 10 percent disabling, and bilateral high frequency 
hearing loss, rated as noncompensable.  For the period from 
March 13, 2006 to October 24, 2008, the Veteran's combined 
evaluation for compensation was 70 percent.  

3.  The Veteran's service-connected disabilities were not 
shown to be of such severity as to effectively preclude all 
forms of substantially gainful employment for the period 
prior to October 24, 2008.  He was working during a large 
part of this period.




CONCLUSION OF LAW

The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2006 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for a TDIU on appeal.  This letter 
also informed the Veteran of what information and evidence 
must be submitted by the Veteran, and what information and 
evidence would be obtained by VA.  The letter further 
requested that the Veteran submit any additional information 
or evidence in his possession that pertained to his claim.  
The October 2006 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  The May 2007 RO rating 
decision reflects the initial adjudication of the claim for a 
TDIU.  Hence, the October 2006 letter-which meets all four of 
Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.
 
Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes a June 2006 private 
psychiatric report and the reports of VA examinations, as 
well as various written statements provided by the Veteran in 
support of his appeal.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially  
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities,  
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least  
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.  

The Veteran's service-connected disabilities prior to October 
24, 2008 include the following: PTSD, rated as 70 percent 
disabling prior to October 24, 2008, history of uvulectomy 
with chronic cough, rated as 10 percent disabling, and 
bilateral high frequency hearing loss, rated as 
noncompensable.  The RO assigned a combined disability 
evaluation of 70 percent, effective March 13, 2006 to October 
24, 2008, for these service-connected disabilities.  As 
otherwise noted herein, this is a result of recent rating 
action.  Thus, the Veteran meets the percentage requirements 
of 38 C.F.R. § 4.16(a) (2009).  The remaining question, then, 
is whether the Veteran's service-connected disability(ies) 
render him unemployable for the period prior to October 24, 
2008. 

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of  
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A December 2005 tax form reflects that the Veteran earned 
over 30,000 dollars while working for JAG Management Company.

A private psychiatric report dated in June 2006 reflects that 
the Veteran was presently employed in lawn care and digging 
graves.  The physician noted that because of the Veteran's 
service-connected PTSD, he is moderately compromised in his 
ability to sustain work relationships.  

A July 2006 VA PTSD examination report reflects that the 
Veteran was worked part time doing manual labor, which he 
identified as digging graves and thing like that and cutting 
grass.  He stated that he had difficulty getting along with 
people at work.  

The Veteran submitted a claim for a TDIU in September 2006.  
He indicated that he last worked 60 hours a week as a self 
employed grave digger from 1982 to 2004.  

A December 2006 VA PTSD examination report reflects that the 
Veteran indicated his usual occupation consisted of odd jobs 
with yard work for about 20 hours per week.  The Veteran 
stated that he was easily aggravated with the people and he 
had some arguments at work, sometimes just walking off.  He 
stated that working increased his irritability.  The VA 
examiner stated that the Veteran has isolation and 
irritability that causes moderate to severe impairment in 
social and occupational functioning requiring contact with 
others.  

In a January 2007 VA form 21-4138, the Veteran stated that he 
worked for JAG Management Company in maintenance operations 
for about 25 to 30 hours per week.  

In October 2008, the RO received a statement from the Veteran 
that they accepted as a claim for a higher rating for 
service-connected PTSD.

Thereafter, a March 2009 VA PTSD examination report reflects 
that the Veteran stated he had been out of work for about 6 
months due to increasing difficulty being around people.  The 
VA examiner opined that the Veteran had total occupational 
and social impairment due to PTSD signs and symptoms.  

In light of the above, the Board finds that the preponderance  
of the evidence is against a finding that the Veteran's  
service-connected disabilities render him unable  to secure 
or follow a substantially gainful occupation prior to October 
24, 2008.

Here, the Board does not doubt that the service-connected 
disabilities, which combine to a 70 percent rating prior to 
October 24, 2008, caused  the Veteran some occupational 
impairment; however, there is a lack of evidence showing that 
there are circumstances that place him in a different 
category to warrant entitlement to a TDIU.  The medical 
evidence fails to show that prior to October 24, 2008 the 
Veteran's service-connected disabilities solely caused his 
inability to work.  In fact, the Veteran was employed for 20 
to 30 hours up to 6 months prior to a March 2009 VA PTSD 
examination, as reported by the Veteran.  More importantly, 
the evidence reflects that the Veteran was able to maintain 
employment and the VA examiners, at most, found that the 
Veteran had isolation and irritability that caused moderate 
to severe impairment in social and occupational functioning 
requiring contact with others.  This finding resulted in the 
Veteran's schedular rating of 70 percent, which compensated 
him, in part, for the impact of his PTSD symptoms on his 
occupation.  However, it was not until the March 2009 VA 
examination that a VA examiner concluded that the Veteran was 
not employable as a result of one of his service-connected 
disabilities, in this case, PTSD.   

Thus, based on the evidence of record, the Board finds that 
the Veteran's inability to secure and follow a substantially 
gainful occupation, if such inability existed prior to 
October 24, 2008, was not due solely to his service-connected 
disabilities.  Therefore, the  Board finds that the 
preponderance of the evidence is against  the claim for a 
TDIU prior to October 24, 2008, and there is no doubt to be 
resolved.   See Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990). 


ORDER

Entitlement to a TDIU prior to October 24, 2008 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


